F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           AUG 2 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ROY GENE CHRISTIAN,

                Plaintiff-Appellant,

    v.                                                   No. 98-6367
                                                   (D.C. No. CIV-97-661-T)
    KENNETH S. APFEL, Commissioner,                      (W.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before ANDERSON and KELLY , Circuit Judges, and           BROWN , ** Senior
District Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      Honorable Wesley E. Brown, Senior District Judge, United States District
Court for the District of Kansas, sitting by designation.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Claimant Roy Gene Christian appeals from     the district court’s order

affirming the decision of the Commissioner of Social Security. In that decision,

the Commissioner denied claimant’s applications for disability insurance benefits

and supplemental security income benefits made under Titles II and XVI of the

Social Security Act. See 42 U.S.C. §§ 423 & 1382. We exercise jurisdiction

under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291, and affirm.

      Claimant asserts that he is disabled because of coronary artery disease that

required angioplasty after a myocardial infarction. Three issues are presented for

review: whether the Commissioner’s finding that claimant’s heart condition does

not meet or equal a listed impairment is based on substantial evidence; whether

the administrative law judge (ALJ) erred in determining that claimant maintains a

residual functioning capacity (RFC) to perform light work because the ALJ

allegedly failed to consider claimant’s impairments in combination; and whether

the ALJ’s assessment of claimant’s RFC was erroneous because the ALJ allegedly

failed to present the vocational expert with a hypothetical question that precisely

described claimant’s true limitations. Our review is limited to determining

whether the ALJ’s decision is supported by substantial evidence on the whole




                                         -2-
record and comports with relevant legal standards.           See Casias v. Secretary of

Health & Human Servs. , 933 F.2d 799, 800-01 (10th Cir. 1991).

       Claims for disability benefits are evaluated according to the five-step

sequential process set out in 20 C.F.R. § 404.1520.           See Williams v. Bowen , 844

F.2d 748, 750 (10th Cir. 1988). At step three of the sequential evaluation, the

ALJ determines whether the claimant’s impairment “is equivalent to one of a

number of listed impairments that the [Commissioner] acknowledges are so severe

as to preclude substantial gainful activity.”         Id. at 751 (quotation omitted). If the

claimant’s impairment is not equivalent to a listing, at step four the claimant must

show that his impairment prevents him from performing work he has performed in

the past. See id. If he is successful at this step, then at step five, the burden of

proof shifts to the Commissioner to show that the claimant has the RFC to

perform other work in the national economy.            See id.

       It is claimant’s burden of proving that his impairment is equivalent to a

listing. See id.   Claimant concedes that his cardiovascular impairment does not

meet the listing for ischemic heart disease requiring at least a 50% narrowing of a

nonbypassed coronary artery.      See 20 C.F.R. Pt. 404, Subpt. P, App. 1, listing

4.04(C). Nevertheless, because he has several residual stenoses that range from

10-30%, he argues that the ALJ erred in not concluding that his impairment

resulting from the combination of those stenoses is “medically equivalent” to the


                                                -3-
listing. We disagree. “A claimant cannot qualify for benefits under the

‘equivalence’ step by showing that the overall functional impact of his unlisted

impairment or combination of impairments is as severe as that of a listed

impairment.” Sullivan v. Zebley , 493 U.S. 521, 531 (1990). The ALJ properly

concluded that claimant’s impairment did not meet the listing. Claimant contends

that a medical expert should have been called to review the file and determine

whether the claimant met the listing. In light of the clear medical evidence

showing that claimant did not meet the stenosis requirements of the listing, we

find no error in failing to call a medical expert to testify at the hearing.

       Next, claimant argues that the ALJ failed to consider evidence and,

without explanation, omitted from his RFC assessment medically documented

evidence of chest pains, dizziness, shortness of breath, and fatigue residuals from

the myocardial infarction and claimant’s illiteracy. He also asserts that, in light

of these nonexertional impairments, the ALJ erred by applying the Medical-

Vocational Guidelines (the “grids”) to meet his step-five burden of proof.     See

Williams , 844 F.2d at 752 (stating that “the grids cannot be applied conclusively

if a claimant has nonexertional limitations that significantly limit his ability to

perform the full range of work in a particular RFC category on a sustained basis”)

(quotation omitted).




                                           -4-
       The medical record shows that claimant’s treating physician determined

that claimant could perform light and sedentary work. Appellant’s App. Vol II at

189. The ALJ fully considered claimant’s testimony and statements concerning

disabling impairments and pain. He found claimant’s complaints not to be

credible based on the lack of corroboration in the medical record of reports of

significant symptoms of pain, the absence of laboratory reports to support

disabling pain, the fact that claimant had not sought or received recent treatment

for his subjective complaints, and on claimant’s treating cardiologist’s statement

that he doubted that claimant’s complaint of chest pain was caused by his heart

condition. See id. at 13-16 & 169. Claimant has not challenged the ALJ’s

credibility conclusions. Claimant having failed to establish nonexertional

limitations that significantly limited his ability to work, the ALJ properly applied

the grids. There is substantial evidence in the medical record to support the

ALJ’s finding that claimant has the RFC to perform light work.

           Finally, claimant asserts that the ALJ failed to pose a hypothetical

question to the vocational expert witness that accurately reflected claimant’s

illiteracy, fatigue, chest pain, and “limited mobility.” The record reflects that

claimant completed eight years of education and is able to read the newspaper and

write letters.   See Appellant’s App. Vol. II at 36. The vocational expert took into

account claimant’s limited education.    See id. at 56. Thus, claimant’s argument in


                                           -5-
regard to the limitation of illiteracy is without merit. Because the ALJ found that

claimant’s complaints of disabling fatigue, chest pain, and dizziness were not

credible, he did not err in not including those factors in his hypothetical question.

Cf. Gay v. Sullivan , 986 F.2d 1336, 1341 (10th Cir. 1993). We have fully

examined the record and find no reference to allegations of “limited mobility”

anywhere but in claimant’s appellate brief. We will not address on appeal issues

that have not been raised and preserved elsewhere.    See Crow v. Shalala , 40 F.3d

323, 324 (10th Cir. 1994).

      The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED .



                                                     Entered for the Court



                                                     Stephen H. Anderson
                                                     Circuit Judge




                                           -6-